UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEW YORK, et al.,

                                 Plaintiffs,
               v.
                                                                                ORDER
U.S. DEPARTMENT OF JUSTICE, et al.,
                                                                          18 Civ. 6471 (ER)
                                 Defendants.


CITY OF NEW YORK,

                                 Plaintiff,
               v.

MERRICK B. GARLAND, et al.,                                               18 Civ. 6474 (ER)

                                 Defendants.



RAMOS, D.J.

         On July 18, 2018, the States of New York, Connecticut, New Jersey, Washington, and

Commonwealths of Massachusetts and Virginia, and, separately, the City of New York, brought

these actions challenging conditions imposed by the U.S. Department of Justice in connection

with Edward Byrne Memorial Justice Assistance Grant funding for Fiscal years 2017, 2018,

2019, and 2020. Doc. 1.1 On November 30, 2018, this Court entered partial summary judgment

for the Plaintiffs concerning their challenge to the 2017 conditions. Doc. 81. On January 28,

2019, Defendants filed an interlocutory appeal to the Second Circuit. Doc. 126. On February

26, 2020, the Second Circuit reversed this Court’s partial grant of summary judgment. Doc. 169.

On July 20, 2020, the Second Circuit entered a stay of its mandate pending Plaintiffs’ filing of a


1
 References to “Doc.” relate to documents filed in the City of New York’s action, No. 18 Civ. 6474. The motion
papers and supporting documents submitted in the two related actions are essentially identical.
petition for writ of certiorari to the Supreme Court, and the Supreme Court’s determination of

any such petition. Doc. 179 at 2. Plaintiffs filed petitions for writs of certiorari to the Supreme

Court on December 7, 2020. Id. On March 4, 2021, the Parties stipulated to the dismissal of the

petitions for writs of certiorari, which were dismissed the same day. Id. On March 19, 2021, the

Parties jointly moved this Court to stay proceedings pending the issuance of the mandate from

the Second Circuit. Doc. 179. On March 19, 2021, the Court stayed proceedings. Doc. 180. On

March 31, 2021, the Second Circuit issued the mandate and transmitted it to this Court. Doc.

181. The Parties now submit a stipulation of voluntary dismissal in both actions.

       Accordingly, the Clerk is respectfully directed to lift the stay in both actions so that the

stipulations of voluntary dismissal may be entered.

       It is SO ORDERED.

Dated: April 30, 2021
       New York, New York

                                                           _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                                  2
